19-23185-rdd       Doc 128        Filed 09/06/19 Entered 09/06/19 15:30:14          Main Document
                                                Pg 1 of 11


Abigail Rushing Ryan
Texas Bar No. 24035956
Assistant Attorney General
Bankruptcy & Collection Division MC 008
P. O. Box 12548
Austin, TX 78711-2548
Telephone: (512) 463-2173
Facsimile: (512) 936-1409
abigail.ryan@oag.texas.gov

ATTORNEY FOR THE STATE OF TEXAS

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               :   CHAPTER 11
In re:                                                         :
                                                               :   Case No. 19-23185-rdd
RETRIEVAL-MASTERS CREDITORS                                    :
BUREAU, INC.,                                                  :
                                                               :
                  Debtors.                                     :
---------------------------------------------------------------x

     LIMITED OBJECTION BY THE STATE OF TEXAS TO THE NOTICE OF
    DEBTOR’S MOTION FOR ENTRY OF AN ORDER: (I) SETTING BAR DATES
   FOR SUBMITTING PROOFS OF CLAIM; (II) APPROVING PROCEDURES FOR
       SUBMITTING PROOFS OF CLAIM; AND (III) APPROVING NOTICE
                       THEREOF (DKT. NO. 121)

        COMES NOW the State of Texas by and through the Office of the Texas Attorney

General’s, Consumer Protection Division, and files its Limited Objection by the State of Texas to

the Notice of Debtor’s Motion for Entry of an Order: (I) Setting Bar Dates for Submitting Proofs

of Claim; (II) Approving Procedures for Submitting Proofs of Claim; and (III) Approving Notice

Thereof (Dkt. No. 121) and states as follows:
19-23185-rdd        Doc 128       Filed 09/06/19 Entered 09/06/19 15:30:14                     Main Document
                                                Pg 2 of 11


                                                  OVERVIEW

         As this Court is aware, the Debtor’s bankruptcy was precipitated by a massive data breach

of personal identifying information1 including, but not limited to, names, home addresses, social

security numbers, credit card numbers, and certain medical information. The accounts breached

numbered at least seven million, exposing consumers’ data throughout the fifty states and Canada.

As so many consumers are effected by this breach, and, therefore, this bankruptcy, the State of

Texas objects to the Debtor’s proposed method of publication notice and the deadlines for the

timely filing of claims by the effected consumers set out in the Notice of Debtor’s Motion for Entry

of an Order: (I) Setting Bar Dates for Submitting Proofs of Claim; (II) Approving Procedures for

Submitting Proofs of Claim; and (III) Approving Notice Thereof (Dkt. No. 121) (hereinafter,

“Debtor’s Motion”). The State herein requests that the Debtor’s method of publication notice be

expanded and that a carveout in the general bar date be created for Data-Breached Consumers

(hereinafter “DBCs”), and that the bar date for the DBCs be set at 90 days after the date the Debtor



1
  Under Texas law, “Personal Identifying Information,” “Sensitive Personal Information,” and “Victim” are defined
as follows:
“(1) ‘Personal identifying information’ means information that alone or in conjunction with other information
identifies an individual, including an individual's:
            (A) name, social security number, date of birth, or government-issued identification number;
            (B) mother's maiden name;
            (C) unique biometric data, including the individual's fingerprint, voice print, and retina or iris image;
            (D) unique electronic identification number, address, or routing code; and
            (E) telecommunication access device as defined by Section 32.51, Penal Code.
(2) ‘Sensitive personal information’ means, subject to Subsection (b):
            (A) an individual's first name or first initial and last name in combination with any one or more of the
following items, if the name and the items are not encrypted:
                        (i) social security number;
                        (ii) driver's license number or government-issued identification number; or
                        (iii) account number or credit or debit card number in combination with any required security
code, access code, or password that would permit access to an individual's financial account; or
            (B) information that identifies an individual and relates to:
                        (i) the physical or mental health or condition of the individual;
                        (ii) the provision of health care to the individual; or
                        (iii) payment for the provision of health care to the individual.
(3) ‘Victim’ means a person whose identifying information is used by an unauthorized person.”
Identity Theft Enforcement and Protection Act, Tex. Bus. & Com. Code § 521.002(a) (West 2019).



                                                         2
19-23185-rdd        Doc 128       Filed 09/06/19 Entered 09/06/19 15:30:14                     Main Document
                                                Pg 3 of 11


mails the packages containing the bar notices.2 Further, because the pool of consumer creditors is

so large, and the potential number of proofs of claim should be expected to increase to well over

250, a Claims Agent should be appointed per the local guidelines for local rule 3003-1, and

procedures for a claims website should be put in place to assist consumers in filing claims.

                                               BACKGROUND

        The Debtor is the self-described, largest outside medical-receivables collection agency for

some of the largest clinical laboratory systems in the Country. Dkt. No. 2, Declaration of Russell

H. Fuchs Pursuant to Local Bankruptcy Rule 1007-2 and In Support Of "First Day" Motions at

para. 12. As such, the Debtor collected personally identifiable information needed to collect these

outstanding debts. Specifically, according to the Debtor’s representative:

        The Debtor’s business, by its very nature, requires it to collect and maintain data
        transmitted to it by its clients that includes personally identifiable information about
        third-party debtors that could include names, home addresses, social security
        numbers, bank account information for consumers choosing to pay online by check
        and, for consumers choosing to pay their outstanding balances by credit card, credit
        card information. In the case of the AMCA business, that information might also
        include dates of birth and certain medical information related to any laboratory tests
        for which payment is sought. In all, at any given time, the Debtor would have held
        tens of millions of individual points of data regarding millions of individual
        persons, none of which could be handled without a robust IT system.

Id. at para. 13.3

        However, in March 2019, the Debtor learned of a major security breach that occurred

during the prior year. Id. at 16. Because the Debtor was unable to drill down to the specific

subaccounts/information that was breached, on June 6, 2019, in response to legal requirements and



2
  At this time, the Debtor’s Motion sets this mailing date at September 18, 2019. The governmental bar date is the
statutory 180-day-timeframe, and, as such, extending the DBCs’ deadline to 90 days should not delay the
administration of the bankruptcy.
3
  This statement is in direct conflict with the Debtor’s representation on its Statement of Financial Affairs, under
question 9, Mr. Fuchs, on behalf of the Debtor, answered “No” indicating that the Debtor did not collect and maintain
personal private information, and, as such, did not list procedures used to handle personal private information. Dkt.
No. 95 at Part 9 “Personally Identifiable Information.”


                                                         3
19-23185-rdd     Doc 128     Filed 09/06/19 Entered 09/06/19 15:30:14             Main Document
                                           Pg 4 of 11


regulatory obligations that were triggered by the data breach, the Debtor started sending out notices

of this data breach to over 7 million consumers. Id. at 19. Further, the Debtors are aware that,

“affected recipients [of the data-breach notice] in certain states and regarding whom particular

types of information may have been compromised may, if they desire, obtain two years of third

party credit monitoring at the Debtor’s sole expense.” Id. at 19 at n.6.

        On June 17, 2019, the Debtor filed bankruptcy. After a thorough review of the docket, it

seems that the Debtor did not give notice of the bankruptcy filing to the 7 million consumers to

whom the data breach notices were sent. Ex. A, Martin Affidavit. Specifically, the matrix only

contains 164 addresses and of that number only 156 are mailable recipients. Ex. B, Printout of

Matrix. The Order on Debtor’s motion for administration likewise limits the service list. See Dkt.

No. 31, at sec. A.

        On August 29, 2019, the Debtor’s Motion was filed, and seeks the minimum timeframe

allowed by this Court’s local rules for all general unsecured claims to be filed. Further, although

claims filed in this case should be expected to exceed 250, the Debtor does not seek to appoint a

Claims Agent per the local guidelines. Ex. C, Printout of Guidelines.

                                          ARGUMENT

   I.      For Due Process to Be Fulfilled, the DBCs Should be Given 90 Days to File Their
           Proofs of Claim and The Debtor’s Should Expand Their Publication Notice.

        While the Debtor’s proposed methods of giving notice of the claims bar date, and the

number of days set for reply do comport with the local rules and guidelines, based upon the facts

and circumstances of this case, the Debtor’s method of noticing through publication and the

deadlines set for the DBCs to timely reply are insufficient to assure due process for the DBCs.

        A basic and important tenant of bankruptcy law requires that creditors receive reasonable

notice of the bankruptcy and reasonable notice of the claims bar date so that the creditors may



                                                 4
19-23185-rdd     Doc 128     Filed 09/06/19 Entered 09/06/19 15:30:14             Main Document
                                           Pg 5 of 11


timely file any claims against the Debtor’s estate and have an opportunity to be heard. See In re

XO Commc’ns Inc., 301 B.R. 782, 792-93 (Bankr. S.D.N.Y. 2003). Moreover, the creditor who

does not receive this reasonable notice, will not have their claim discharged in the bankruptcy. Id.

       As recognized by Bankruptcy Judge Gonzalez in In re XTO Communications, this tenant

of reasonable notice to creditors is based upon the fundamental requirement of due process. See

id. “[T]he Supreme Court found in, Mullane, ‘[a]n elementary and fundamental requirement of

due process in any proceeding which is to be accorded finality is notice reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the action and afford

them an opportunity to present their objections.’” Id. (quoting Mullane v. Central Hanover Bank

& Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950).

       Another important tenant of bankruptcy law is to allow Chapter 11 debtors to identify

creditors and effectuate a prompt reorganization of the company. See In re XTO Communications,

301 B.R. at 791. Federal Rule of Bankruptcy Procedure 3003(c)(3) assists the Debtor in timely

identifying creditors by having the court set a reasonable bar date for the filing of claims. Id. The

Court, however, must balance the need for prompt reorganization and costs with the Federal Due

Process rights of creditors when setting the manner and timeframe for notice and timely filings of

claims. See id. at 792-93.

       In the case-at-bar, the data breach at issue was discovered because the credit card banks

with whom the Debtors conducted business had many consumers reporting fraudulent charges on

their credit cards. See Dkt. No. 2 at 16. Once the credit card banks reviewed these accounts, the

common factor among these consumer credit card accounts was that one of the last legitimate

charges made on these accounts was to the Debtor. Id. Therefore, the credit card banks were able

to determine that the data breach that occurred was on the Debtor’s systems. See Dkt. No. 2 at 16,




                                                 5
19-23185-rdd        Doc 128       Filed 09/06/19 Entered 09/06/19 15:30:14                      Main Document
                                                Pg 6 of 11


n.5. After receiving notice, the Debtors did, in fact, confirm a “major data breach” had occurred.

Id. at para. 16.

         Two classes of DBCs exist in this case: 1) The consumers whose personal private

information was stolen and fraudulently used, resulting in the consumers reporting fraudulent

charges on their accounts, and 2) consumers whose personal identifiable information was stolen,

but not yet fraudulently used. Both classes are creditors of the Estate, and whether they are “known

or unknown” does not change the fact that they are due reasonable notice of the bankruptcy and a

reasonable notice of the proof of claims bar date and a bar date that allows for timely filings of

claims. Nor does it change the fact that, as recognized by the Debtor:

         affected recipients [of the data-breach notice] in certain states and regarding whom
         particular types of information may have been compromised may, if they desire,
         obtain two years of third party credit monitoring at the Debtor’s sole expense.

Id. at 19, n.6.4

         The only things the “known or unknown” status changes are how this notice will be given,

and the DBC’s timeframe for filing a timely response. At this time, the docket does not reflect

that notice of the bankruptcy has been give to the DBCs, and the only DBCs that will receive

direct-mail notice of the claims bar date are those who have filed a claim in this case or are the

named parties in the pending multidistrict litigation.5 Ex. A; Dkt. No. 121 at para. 21. In order to

reach the other millions of DBCs spread throughout the country, the Debtor’s Motion seeks to give

notice of the bar date through a one-time-only notice posted in the National Edition of the New

York Times. Id. at para. 22.



4
  The Debtor offered credit monitoring services to some consumers, but the deadline set in the Debtor’s letter expires
on September 30, 2019. Further, upon information and belief, identity theft mitigation services were to be part of the
credit monitoring services offered to the consumers, but no details on such monitoring have been seen. Finally, upon
information and belief, some consumers who attempted to sign-up for this credit monitoring service offered by the
Debtor were denied. As such, these consumers should be able to file proofs of claim for these services.
5
  As of September 5, 2019, the claims register only reflects that 13 claims have been filed in this case. See Ex. E.


                                                          6
19-23185-rdd      Doc 128       Filed 09/06/19 Entered 09/06/19 15:30:14          Main Document
                                              Pg 7 of 11


        Further, whether the DBCs receive notice via mail or the “one-day, one-newspaper”

method, it is anticipated that each DBC will need to, at minimum do the following: 1. Research

their credit card statements for the past year; 2. Find out if, under their state law, they have the

ability to request that the Debtor pay for a credit monitoring report; 3. Collect the proper

documentation to support their proof of claim; 5. Consult a lawyer (if necessary and affordable);

and 5. Timely mail their proofs of claim to be received by the Clerk before the due date.

        As for the due dates, those few DBCs that are mailed the direct-mail notice will have a

total of 35 days from the date of mailing not receipt to timely file their proof of claim. Id. at 21.

The remainder of the millions of nationwide DBCs that will purportedly receive notice via the

“one-day, one-newspaper” method will have a total of 28 days from the date of publishing to timely

file their claims. Id. at 22.

        These deadlines are further shortened by the fact that the Debtors will not use the mailbox

rule for timely acceptance of the claims but will only count claims timely when actually received

by the Clerk. Id. at 18(d). As the DBCs are spread throughout the country, logically, mailing time

will take longer to reach consumers in states that are geographically farther away; likewise, mail

will take longer to be received by the Clerk from those states. While DBCs may hire an attorney

to file the claim online or utilize online filing themselves, with the vast number of those effected,

not all DBCs will have the time, ability, or resources to do so, and, as such, may not be able to get

a claim timely filed.

        To remedy these issues, the State requests that the Debtor be required to carve out the

DBCs from the other, more typical, general unsecured claims, and give the DBCs a 90-day

timeframe in which to timely file their claims. For more typical, general-unsecured creditors, the

general bar date should stay as requested in Debtor’s Motion and the statutory governmental bar




                                                 7
19-23185-rdd        Doc 128       Filed 09/06/19 Entered 09/06/19 15:30:14                      Main Document
                                                Pg 8 of 11


date will stay at 180 days. The only change would be to insert a new category of claims-bar date

for the DBCs in this case.

          Further, the State requests that, in order to properly reach these millions of DBCs, that the

Debtor be required to broaden the scope of the publication notice to include major newspapers and

publications in different regions of the United States,6 and include a website that consumers may

access to find more information regarding the proof of claim process.

          Extending the timeframe by which DBCs may file a timely claim should not hinder the

administration of the Estate, as the general bar date for all other general unsecured creditors will

stay set at 35 or 28 days respective of the type of service provided, and the governmental bar date

will stay set at the statutory 180 days, the new deadline for DBCs timely filing of claims will fall

in between the two at 90 days. Further, by noticing other news papers and including a website,

the process will reach more DBCs throughout the country, thereby allowing Due Process in this

case.

    II.      Per the Local Guidelines for Rule 3003-1, a Claims Agent Should be Appointed to
             Manage these Claims.
          As set out above, personally identifiable information for millions of consumers was

exposed and some information fraudulently utilized because of the breach of the Debtor’s systems.

As such, it is reasonable to expect that the Debtor will receive many proofs of claim from theses

millions of consumers. In fact, prior to the bankruptcy, the Debtor notified over 160,000 individual

consumers that they are entitled to 24 months of credit monitoring services, to include identity-

theft-mitigation services, to be paid by the now Debtor. Ex. D, Sample Letter to Consumers. This


6
 For example, in order to reach the millions of consumers affected or possibly affected by faulty airbags, the Debtor,
TK Holdings (Takata), was required to publish the bar date notices in each of the following: The national editions of
The Wall Street Journal, The New York Times, and USA Today, and a one-time publishing of the bar date notice in
each of the following: The Los Angeles Times, The Mercury News, The Dallas Morning News, Houston Chronicle,
Miami Herald, Tampa Bay Times, and Automotive News. See In re T.K. Holdings, Inc., No. 17-11375 (Bankr. Del.
Oct. 4, 2017), ECF No. 959, para. 11.


                                                          8
19-23185-rdd      Doc 128      Filed 09/06/19 Entered 09/06/19 15:30:14            Main Document
                                             Pg 9 of 11


prebankruptcy offer expires on September 30, 2019, per the notice sent. Id. As such, it is

reasonable to expect that many consumers will seek to file proofs of claim in this case.

    At this time, there are 13 proofs of claim on file, and the matrix contains 164 recipients with

156 of them having a proper mailing address. See Exs. B & E. After the consumers are properly

notified of the bar date, it should be expected for the claims filed to increase over the 250-claim-

limit set by the Court’s guidelines. As such, and per the guidelines of this Court for Local Rule

3003-1, the Debtor should be ordered to modify their pleading to seek to have an agent appointed

to manage the claims in this case. See Ex. C.

                                               PRAYER

        Wherefore premise considered, the State of Texas prays that the Court order the Debtor to:

(1) Expand the scope of the notice of publication to include other national newspapers and

local/regional newspapers and a website that consumers may use to gain more information; (2)

Carveout of the general unsecured creditors a class for general unsecured data breach consumers

(DBCs) whose deadline to timely file a proof of claim will be set at 90 days from the date of the

Debtors mailing of the bar notices; (3) Require the Debtor to seek to have an agent appointed to

manage these proofs of claims as required by this Court’s guidelines for Local Rule 3003-1; and

(4) for any further relief to which the State is entitled.

Dated: September 6, 2019

                                                Respectfully submitted,

                                                KEN PAXTON
                                                Attorney General of Texas

                                                JEFFREY C. MATEER
                                                First Assistant Attorney General




                                                    9
19-23185-rdd   Doc 128   Filed 09/06/19 Entered 09/06/19 15:30:14      Main Document
                                      Pg 10 of 11


                                      DARREN L. MCCARTY
                                      Deputy Attorney General for Civil Litigation

                                      RONALD R. DEL VENTO
                                      Assistant Attorney General
                                      Chief, Bankruptcy & Collections Division

                                      /s/ Abigail Rushing Ryan
                                      ABIGAIL RUSHING RYAN
                                      Texas State Bar No. 24035956
                                      Bankruptcy & Collections Division
                                      P. O. Box 12548
                                      Austin, Texas 78711-2548
                                      P: (512) 475-4297/F: (512) 936-1409
                                      abigail.ryan@oag.texas.gov

                                      ATTORNEYS FOR THE STATE OF TEXAS




                                        10
19-23185-rdd    Doc 128       Filed 09/06/19 Entered 09/06/19 15:30:14         Main Document
                                           Pg 11 of 11


                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding and that copies were
mailed to the counsel and parties listed below via first class U.S. Mail, postage prepaid, on
September 6, 2019.

 Retrieval-Masters Creditors Bureau, Inc.        Steven Wilamowsky
 PO Box 160                                      Chapman and Cutler LLP
 Elmsford, NY 10523                              1270 Avenue of the Americas, 30th Floor
                                                 New York, NY 10020
 Debtor
                                                 Counsel for Debtors

 Serene K. Nakano
 Office of the U.S. Trustee
 201 Varick Street
 Suite 1006
 New York, NY 10014

 Counsel for the U.S. Trustee

                                            /s/ Abigail Rushing Ryan
                                            ABIGAIL RUSHING RYAN
                                            Assistant Attorney General




                                               11
